 In the Matter of DIERKS LUMBER & COAL COMPANY, EMPLOYERandINTERNATIONAL WOODWORKERS OF AMERICA, CIO, PETITIONERCase No. 15M--R-95.-Decided April P9,,19418Mr. Carl Enggas,of Kansas City, Mo., andMr. Elbert Cook,ofDeQueen, Ark., for the Employer.Messrs. Carl FosterandLee F. Tucker,of Little Rock, Ark., for thePetitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at HotSprings, Arkansas, on December 17, 1947, before Richard C. Keenan,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following:FINDINGS OF FACTI.THE BUSINESS OF TIIE EMPLOYERDierks Lumber & Coal Company, a Delaware corporation, is en-gaged in logging and milling operations.We are here concerned onlywith its operation at Forrester, Arkansas.The Employer annuallyships lumber valued in excess of $900,000, of which approximately 80percent is shipped to points outside the State of Arkansas.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrial Organizations claiming to represent employees of theEmployer.'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members[Chairman Herzog and Members Houston and Reynolds].77 N. L. R. B., No. 2.39 40DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9(c) (1) and Section 2 (6) and(7).of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accord with the agreement of the parties,that all production and maintenance employees in the mill and loggingdepartments at the Forrester, Arkansas, operation of the Employer,excluding all office,clerical, store and commercial garage employees,watchmen, guards, the head saw filer and supervisors, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Dierks Lumber R Coal Com-pany, Forrester, Arkansas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Fifteenth Region, and subject to Sections903.61 and 203.62, of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because they'were ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented byInternationalWoodworkers of America, CIO, for the purposes ofcollective bargaining.